Citation Nr: 1225811	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  05-02 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a headache disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2002 and August 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In May 2009, the Veteran testified during a Board hearing before a Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

In August 2010, the Board remanded the Veteran's claims to the RO, via the Appeals Management Center in Washington, DC, for further action.  The matters have been returned to the Board for further appellate consideration.

As noted in the Board's August 2010 remand, the issues of entitlement to nonservice-connected pension benefits and service connection for loss of teeth have been raised by the record, in a January 2003 statement and in the Veteran's May 2009 testimony, respectively.  However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

In June 2012, the Board informed the Veteran that the Veteran's Law Judge who conducted the May 2009 hearing was no longer employed by the Board.  As a result, he was given the option to testify at another Board hearing before a different Veteran's Law Judge.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  

In a response received in July 2012, the Veteran indicated that he desired either another Board hearing before a Veteran's Law Judge at the RO, or a Board videoconference hearing.  Thus, a remand of these matters for the RO to schedule the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for either a Board hearing before a Veteran's Law Judge at the RO or a Board videoconference hearing, as appropriate.  See 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2011).  

After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



